                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Northern Division

Ashley Amaris Overbey, et al.                *

       Plaintiffs,                           *

v.                                           *    Civil No.: 1:17-cv-01793-DKC

Mayor & City Council of Baltimore, et al.    *

       Defendants.                           *

*      *       *      *       *       *      *       *      *       *       *      *      *


                           DEFENDANT’S OPPOSITION TO
                     PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES

        The Mayor and City Council of Baltimore (“the City”), pursuant to Rule 54 of the

Federal Rules of Civil Procedure and Local Rule 109.2, hereby submits its Opposition to

Plaintiffs’ Motion for Attorneys’ Fees and Costs (“Motion,” ECF No. 67, 69). The Motion seeks

to impose on the City taxpayer more than $650,000 worth of extravagant legal costs purportedly

expended to secure a judgment of less than $45,000. The sums sought by Plaintiffs’ counsel are

excessive and the City respectfully urges this Court to deny Plaintiffs’ Motion.

               PROCEDURAL HISTORY AND FACTUAL BACKGROUND

       In 2013, Plaintiff Ashley Overbey (“Overbey”) filed a complaint against Officers of the

Baltimore Police Department (“BPD”) alleging that she was physically detained and injured by

the BPD Officers. ECF No. 5. This suit ultimately settled and Overbey freely and willingly, with

the benefit of legal counsel, entered into a Settlement Agreement that admitted no fault on BPD’s

part and contained a standard non-disparagement agreement. Id.

       Although the settlement contemplated a $63,000 payment to Ms. Overbey, the City learned

that Overbey violated the terms of the Settlement Agreement prior to receiving the full settlement

                                                 1
sum. As a result, the City tendered $31,500 to Overbey, withholding the remainder for Overbey’s

breach of the non-disparagement provision. Id.

       As a result, Overbey and Baltimore Brew1 filed the instant suit in June 2017 seeking,

among other things, remittal of the remaining $31,500. ECF No 1. Plaintiffs’ subsequently

amended five-count complaint alleged First Amendment violations, violation of public policy,

unlawful liquidated damages, and breach of contract. ECF No. 5. Plaintiffs’ amended complaint

sought declaratory and injunctive relief, in addition to $31,500 plus interest.

       On November 29, 2017, the Court granted judgment in favor of Defendants against both

Plaintiffs, and dismissed all claims with prejudice. ECF. No. 33. On Plaintiffs’ appeal, the Fourth

Circuit reversed the judgment of the District Court and remanded the matter for further

proceedings. ECF No. 39-1. Overbey then moved for summary judgment against Defendants,

seeking that the Court “enter summary judgment in her favor and award damages of $31,500 plus

interest.” ECF No. 61.

       This Court issued a Memorandum Opinion on September 21, 2020 dismissing all claims

by Baltimore Brew and granting Overbey’s summary judgment motion. ECF No. 64. By separate

Order, the Court entered judgment in favor of Overbey “in the amount of $31,500, plus

prejudgment interest at the rate of 6% per annum dating from October 8, 2014.” ECF No. 65. In

addition, the Court ordered that “all other claims for relief BE, and the same hereby ARE,




1
  Plaintiff Baltimore Brew (“Baltimore Brew”) is a media organization that has reported on affairs
of Baltimore City since at least 2011. Id. Baltimore Brew alleges that, because of non-
disparagement clauses historically included in certain City Settlement Agreements involving
allegations of police misconduct, it is required to expend effort in covering City affairs. Id. As a
result, the Baltimore Brew believes that it has been be “severely limited” in fully and accurately
reporting on the issue of police brutality. Id., at para. 76.
                                                  2
DISMISSED and all prior rulings are incorporated herein, making this judgment final for purposes

of Fed.R.Civ.P. 58.” Id.

         Although Plaintiffs requested multiple forms of relief across multiple pleadings and

motions, at no point in any pleading or brief, prior to the entry of judgment, did Plaintiffs request

attorneys’ fees or costs. On October 5, 2020, Plaintiffs Overbey and Baltimore Brew filed the

instant Motion for Attorney Fees and Costs, to which Defendants now respond. ECF Nos. 67, 69.

                                           ARGUMENT

         After omitting fees and costs from multiple detailed requests for relief, and after the Court

resolved all of Plaintiffs’ claims for relief, Plaintiffs’ attorneys now ask for a windfall.2 Counsel

contends that their recovery of $31,500 necessitated expenditure of over 2,000 attorney hours at

rates as high as $759 per hour. Indeed, Counsel maintains that it is “reasonable” for them to charge

more than half of what they recovered for their client as compensation for drafting their fee petition

alone.

         With no paying client incentivized to monitor the reasonableness of this legal work,

Plaintiffs’ attorneys let an army of legal staff run the meter.3 “Exercising billing judgment,”

Plaintiffs’ counsel now identifies several instances in which they declined to seek payment for

redundant work, purportedly rendering the resulting billings of only nine legal staff “reasonable.”

This approach, and the necessity for ACLU to routinely partner with a Washington-based




2
 Any request for fees made by Plaintiff Baltimore Brew can be easily dispensed of, as all claims
brought by Baltimore Brew were categorically dismissed by the Court. ECF No. 64. Any fees or
costs expanded on behalf of Baltimore Brew should be denied, as Baltimore Brew was not a
prevailing party.
3
  For example, an actual paying client receiving a bill of over $5,000 for the preparation of a
research memorandum on a legal doctrine not asserted in the litigation could be expected to object.
See Dkt. No. 69-5, p. 65 (detailing the research and drafting of a memo regarding Monell liability).
                                                  3
international law firm whose impressive fees have made it one of the 100 highest grossing firms

in the country, is not simply about providing good legal representation to Overbey, Baltimore

Brew, and plaintiffs in other matters jointly represented by ACLU and Crowell & Moring. Rather,

it is about coercing the City (and other defendants) to give up on legitimate legal arguments, and

give up early.

       Punishing a defendant like the City for litigating legitimately disputed legal issues is not a

legitimate purpose of a fee award. In this instance, Plaintiff Overbey’s arguments carried the day

and her attorneys may be entitled to a reasonable fee award.4 What they are not entitled to is a

windfall that dwarfs the result obtained for their client, at the expense of the City taxpayer. It is

well within the Court’s discretion to deny Plaintiff’s request. See Arnold v. Burger King Corp.,

719 F.2d 63, 67 (4th Cir. 1983) (the Fourth Circuit “has reiterated that the amount of

an attorneys' fee award ‘is within the judicial discretion of the trial judge who has close and

intimate knowledge of the efforts expended and the value of the services rendered.’”). It should

do so here.

       I.        Plaintiff is not automatically entitled to attorneys’ fees.

       As the Fourth Circuit has noted, the underlying purpose of section 1988, which must

always guide the awarding of fees, is to ensure effective access to the judicial process for persons

with civil rights grievances without simultaneously producing windfalls to the attorneys. Daly v.

Hill, 790 F.2d 1071, 1077 (4th Cir. 1986). The City opposes the relief sought because: (1) Overbey

has not provided sufficient evidence that the hourly rate is the “prevailing market rate” for

attorneys in the area; (2) the hours billed for the delineated tasks are unreasonable and are often



4
  As noted above, only Plaintiff Overbey received favorable judgment from this Court. Thus,
Defendants will only refer to Plaintiff Overbey, as Plaintiff Baltimore Brew can not be part of
the request for fees.
                                                  4
double-billed; (3) Plaintiff was not successful as to each count and relief sought in her complaint;

(4) Plaintiff seeks fees for appellate work that is not within the discretion of the trial court; and (5)

the disproportionality of the fee award to the relief obtained is excessive; and (6) as the City

voluntarily ceased use of the non-disparagement clause at issue, it should not face a punitive fee

award, especially in light of the financial difficulties faced by the City at this time.

         There is no automatic entitlement to attorneys’ fees in § 1983 cases. The plaintiff must

 prevail, and the fee must be reasonable. A “prevailing party” in a § 1983 case may be entitled

 to recover a “reasonable attorney’s fee:” The authorizing statute states: “the court, in its

 discretion, may allow the prevailing party, other than the United States, a reasonable attorney's

 fee as part of the costs.” 42 U.S.C. § 1988(b). The fee is discretionary and, as a result, is unlike

 other mandatory fee shifting statutes. To calculate an appropriate award of attorneys’ fees, the

 Court must first determine the lodestar amount, defined as a “reasonable hourly rate multiplied

 by hours reasonably expended.” Grissom v. The Mills Corp., 549 F.3d 313, 320-21 (4th Cir.

 2008). A trial court may exercise its discretion in determining the lodestar amount because it

 possesses “superior understanding of the litigation,” and the matter is “essentially” factual.

 Thompson v. HUD, No. MJG–95–309, 2002 WL 31777631, at *6 n.18 (D. Md. Nov. 21, 2002)

 (quoting Daly v. Hill, 790 F.2d 1071, 1078-79 (4th Cir. 1986)). Once the lodestar amount has

 been determined, the Court determines whether or not it constitutes a reasonable fee, and

 makes any necessary adjustments. See Carroll v. Wolpoff & Abramson, 53 F.3d 626, 629

 (4th Cir. 1995). In evaluating both the lodestar calculations and the overall reasonable fee,

 this Court uses “the twelve well-known factors articulated in Johnson v. Georgia Highway

 Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974) and adopted by the Fourth Circuit in

 Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir. 1978).” Thompson, 2002 WL



                                                   5
 31777631, at *6 (footnotes omitted). Those factors are:

                (1) the time and labor required; (2) the novelty and difficulty of the
                questions; (3) the skill requisite to properly perform the legal service;
                (4) the preclusion of other employment by the attorney due to
                acceptance of the case; (5) the customary fee; (6) whether the fee is
                fixed or contingent; (7) time limitations imposed by the client or the
                circumstances; (8) the amount involved and the results obtained; (9)
                the experience, reputation, and ability of the attorneys; (10) the
                “undesirability” of the case; (11) the nature and length of the
                professional relationship with the client; and (12) awards in similar
                cases.

Id. at *6 n.19 (citing Johnson, 488 F.2d at 717-19).

       A plaintiff has the burden of proving entitlement to the amount of attorneys’ fees sought

and must document the appropriate hours expended, which includes maintaining records that will

enable a court to identify distinct claims. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); See also

Blum v. Stenson, 465 U.S. 886, 898 (1984) (“The issue remaining is the appropriateness of an

upward adjustment to the fee award in this case.”). A starting point for determining the amount of

reasonable fees is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate. Hensley, 461 U.S. at 433. Importantly, Plaintiff’s burden necessarily

includes the burden of demonstrating that the number of hours spent on a particular task is

“reasonable.” See Salaza v. District of Columbia, 809 F.3d 58, 61 (D.C. Cir. 2015) (noting that as

part of showing entitlement to fee award the fee applicant has the burden of …. “documenting the

appropriate hours, and justifying the reasonableness of the rates,” with the opposing party

remaining “free to rebut [the] fee claim.” (quoting Covington v. District of Columbia, 57 F.3d

1101, 1107–08 (D.C. Cir. 1995), cert. denied, 516 U.S. 1115 (1996)); see also Nat'l Ass'n of

Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982) (“An applicant for

attorneys’ fees is only entitled to an award for time reasonably expended. Thus, the fee application

must also contain sufficiently detailed information about the hours logged and the work done. This

                                                 6
is essential not only to permit the District Court to make an accurate and equitable award but to

place government counsel in a position to make an informed determination as to the merits of the

application.”); Tillman v. District of Columbia, 123 F. Supp. 3d 49, 55 (D.D.C. 2015) (“The party

seeking fees has ‘the burden of demonstrating that the number of hours expended on particular

tasks was reasonable.’”) (quoting Holbrook v. District of Columbia, 305 F. Supp. 2d 41, 45

(D.D.C. 2004)); Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987)(“The § 1988 fee applicant

bears the burden of establishing the reasonableness of the hourly rates requested. Specifically, the

applicant must produce specific evidence of the “prevailing market rates in the relevant

community” for the type of work for which he seeks an award)(citing Blum v. Stenson, 465 U.S.

886, 895-96 (1984).

       The plaintiff may satisfy this burden by submitting an invoice with sufficient detail so that

the Court can determine “with a high degree of certainty” that the hours were actually and

reasonably expended, that the hourly rate charged was reasonable in view of the attorney’s

reputation and level of skill and experience with respect to this type of case, and that the matter

was appropriately staffed to do the work required efficiently and without duplicative billing.

Rooths v. District of Columbia, 802 F. Supp. 2d 56 (D.D.C. 2011). As the Supreme Court pointed

out in Hensley, cases may be overstaffed, and the skill and experience of lawyers vary widely.

Hensley, 461 U.S at 434. For these reasons, “[c]ounsel for the prevailing party should therefore

make a good faith effort to exclude from a fee request hours that are excessive, redundant, or

otherwise unnecessary, just as lawyers in private practice are ethically obligated to exclude such

hours from his fee submission.” Id. Furthermore, any activity that an attorney may bill a private

client is not necessarily reasonably billed pursuant to a fee-shifting statute. “In the private sector,

‘billing judgment’ is an important component in fee setting. It is no less important here. Hours



                                                   7
that are not properly billed to one’s client also are not properly billed to one’s adversary pursuant

to statutory authority.” Id. (quoting Copeland v Marshall, 205 U.S. App. D.C. 390, 401; 641 F.2d

880, 891 (1980)(en banc)(emphasis in original).

        II.    The hourly rate presented is not the “prevailing market rate” for attorneys in
               Baltimore, Maryland.

        Plaintiff’s entire motion focuses on the market rate for attorneys in the Washington, D.C.

area and that municipality’s use of the Updated Laffey Matrix (also known as the LSI/Salazar

Laffey Matrix). ECF No. 69 at 14. This case, however, was litigated in Baltimore, Maryland, and

this Court has set forth clear guidance on appropriate rates in its Local Rules. See Rates and

Guidelines for Attorney’s Fees in Certain Cases, U.S. Dist. Ct. Rules Md. Appendix B (December

1, 2018). Those rates are as follows, and stand in stark contrast to the inflated rates provided by

Plaintiff:

 Name                           Years in              Plaintiffs’            Local Rules Rate
                                Practice              Proposed Rate
 Daniel W. Wolff                19                    $759                   $275 to $425
 Alexandra Nkechi Kanu          6                     $465                   $165 to $300
 Tyler O’Connor                 6                     $465                   $165 to $300
 Brian C. Lewis                 5                     $465                   $165 to $300
 Benjamin Wastler               10                    $440                   $225 to $350


 Deborah A. Jeon              34               $914                          $300 to $475
 Nicholas Taichi Steiner      5                $465                          $165 to $300
 Amy Cruice                   Paralegal        $206                          $95 to $150
 Gina Elleby                  Paralegal        $206                          $95 to $150
ECF No. 69 at 14, 15 cf. Local Rules Appendix B., 3.

        Reducing Plaintiff’s attorneys’ billing rates to bring them in conformity with the Local

 Rules guidelines, with no other adjustment, would result in a 24 – 55% reduction of the value

 of the claimed fees, depending where in the range the Court fixed the rate for each biller. See

 Comparison Chart, attached as Exhibit A (computing the value of time billed by each


                                                  8
timekeeper, at each stage of the litigation, based on Plaintiffs’ proposed rates and the high and

low ends of the Local Rules ranges).

      Plaintiff has not offered a compelling justification for using rates that, in some instances,

double or triple those authorized by this Court’s guidance. Indeed, Plaintiff ignores the existence

of that guidance entirely. Although Plaintiff alleges that the rates for her attorneys are only

“slightly higher” than those for the Baltimore area, they provide no indication that fees in this

ballpark have been awarded in other cases.

      It is also notable that Plaintiff elected to reduce the billing rates of the ACLU to comport

with Appendix B of the Local Rules, despite one named attorney (Ms. Jeon) having significantly

more years of related litigation experience than any other attorney listed in Plaintiffs’ Motion

for Fees. ECF. No. 69-1, at 5; see also ECF. No. 69, at 20. Yet, when determining the rates for

Crowell and Moring, a successful international law firm who entered this case on a pro bono fee

arrangement, Plaintiffs reduced those rates only to the level of the Laffey Matrix, which lists

billing rates significantly higher than those listed in Appendix B of the Local Rules. ECF. No.

69, at 19; see also Local Rules, Appendix B at 3. According to the Laffey Matrix, Ms. Jeon’s

“34 years as a civil rights lawyer” would be reasonable to charge $914.00 per hour, yet Plaintiffs

chose to submit her time at a rate of only $465.00, the top range of those listed in Appendix B.

In contrast, Plaintiffs submitted Mr. Wolff’s time, with his 19 years of practice, at a rate of

$759.00 per hour.

       Furthermore, even if this Court were to accept Washington D.C. rates, Plaintiff has not

provided sufficient evidence that the rates sought are prevailing market rates in Washington D.C.

The only evidence provided are self-serving affidavits from the attorneys’ own firms—there is

no indication in Mr. Freeman’s affidavit that he practices in Washington, D.C. or is familiar with


                                                9
 market rates in Washington D.C. See Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990) (“In

 addition to the attorney’s own affidavits, the fee applicant must produce satisfactory specific

 evidence of the prevailing market rates in the relevant community for the type of work for which

 he seeks an award.”) (citation and internal quotations omitted).

        In Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 244 (4th Cir. 2009), the Court held

that the plaintiff failed to establish the prevailing market rate where, as here, plaintiff asked for the

Laffey rate, and filed billing records and an affidavit of her attorney. As the Court explained:

        In addition to the attorney's own affidavits, the fee applicant must produce
        satisfactory specific evidence of the prevailing market rates in the relevant
        community for the type of work for which he seeks an award. Although the
        determination of a market rate in the legal profession is inherently problematic, as
        wide variations in skill and reputation render the usual laws of supply and demand
        largely inapplicable, the Court has nonetheless emphasized that market rate should
        guide the fee inquiry. Plyler, 902 F.2d at 277 (emphasis added) (internal quotation
        marks and citations omitted). Thus, “[t]he market rate should be determined by
        evidence of what attorneys earn from paying clients for similar services in similar
        circumstances, which, of course, may include evidence of what the plaintiff's
        attorney actually charged his client.

Depaoli v. Vacation Sales Assocs., L.L.C., 489 F.3d 615, 622 (4th Cir.2007) (internal quotation

marks and citation omitted). Robinson, 560 F.3d at 244. The Robinson Court further stated that

“examples of the type of specific evidence that we have held is sufficient to verify the prevailing

market rates are affidavits of other local lawyers who are familiar both with the skills of the fee

applicants and more generally with the type of work in the relevant community. In this case,

‘beyond the affidavit of [Mr. Blankingship], [Robinson] offered no specific evidence that the

hourly rates sought for h[er] attorneys coincided with the then prevailing market rates of attorneys

in the Eastern District of Virginia of similar skill and for similar work, which our case law required

h[er] to do.’” Id. at 245 (quoting Grissom, 549 F.3d at 323).




                                                   10
          Plaintiff has not provided any evidence of prevailing market rates in Washington D.C.,

aside from affidavits from the attorneys’ law firm which the Robinson Court held to be insufficient.

Thus, the Court should dismiss the motion in its entirety. Alternatively, the Court should reduce

the requested rates to the reasonable hourly rates that are within the applicable Guideline range.

          III.    Additional reductions are warranted because staffing and time expenditures
                  are unreasonable.

          Plaintiff’s counsel requests compensation for simultaneous billing by multiple attorneys

    for conference calls, travel time, and hearing attendance.

          As Guideline 2(c) in Appendix B to the Local Rules states, “only one lawyer for each party

shall be compensated for attending hearings.” The billing statements in this case request nearly

$25,000.00 in compensation for the time expended by three attorneys, for travel, attendance, and

participation in their appellate argument, although only one actively participated on the record at

the hearing. See Exhibit B, at 2-3; see also ECF No. 69-5, at 65-66; ECF No. 69-2, at 9-10.

          Guideline 2(d) in Appendix B to the Local Rules provides, “generally, only one lawyer is

    to be compensated for client, third party, and intra-office conferences, although if only one

    lawyer is being compensated the time may be charged at the rate of the more senior lawyer.”

    The statements in this case are rife with charges for conferences with both among and between

    ACLU lawyers and Crowell Moring lawyers, moot court preparations, and the like. See, e.g.,

    Trimper v. City of Norfolk, 58 F.3d 68, 76-77 (4th Cir. 1995) (“Properly reducing allowable

    hours because of overstaffing of attorneys is not an abuse of discretion.”). See Chart of Disputed

    Billing Entries, attached as Exhibit B (detailing instances, totaling over 103 hours or more than

    $54,000.00, in which multiple attorneys billed for the same activities.5) Guideline 2(d) aptly


5
  In identifying duplicate billing entries, Defendants have not objected to instances where two
attorneys or staff, one from the ACLU and one from Crowell and Moring, each billed for related
                                                   11
 reflects that principle, and this case presents no reason to deviate from it.

       In another example of egregious and unnecessary billing, 16 months after filing their

 complaint, Plaintiffs billed 11 hours, totaling more than $5,000, to research and draft a

 memorandum on a legal doctrine not even asserted in the litigation. See Dkt. No. 69-5, p. 65

 (detailing the research and drafting of a memo regarding Monell liability). Of course, an

 underlying dispute over a breach of contract has nothing at all to do with Monell liability. As a

 paying client would have good cause to object to such a ridiculous charge, it is unreasonable to

 ask Defendants to compensate Plaintiff for the same expense.

       IV.     Plaintiffs did not prevail on all their claims, thus necessitating further
               reduction in fees.

       As noted above, Plaintiff Baltimore Brew was dismissed from the action without any

judicial rulings in their favor. As such, Plaintiff Baltimore Brew is not a prevailing party, as they

did not “obtain[] an enforceable judgment, consent decree, or settlement giving some of the legal

relief sought.” S–1 and S–2 v. State Bd. of Ed. of N. C., 21 F.3d 49, 51 (4th Cir. 1994). Any

request for fees on behalf of this Plaintiff may be dismissed out of hand.

       Plaintiff Overbey is a prevailing party, but only marginally so. Plaintiffs sought four

specific remedies: A declaration that the City's non-disparagement clause (“gag order”) was illegal

and unenforceable, a declaration that the “gag order” included an unenforceable liquidated

damages provision, an injunction preventing the Defendants from future use of the “gag order”,

and an order that the City remit the remaining judgment plus interest to the Plaintiff.

        Plaintiffs, through this litigation, only achieved one of the four requested remedies, and

only in Ms. Overbey’s favor. The Court entered a judgment in favor of Plaintiff Overbey for



simultaneous activities. The disputed hours listed in Exhibit B to Defendant’s Opposition, include
only examples where at least three persons billed for related activities on the same day.
                                                 12
$31,500 plus prejudgment interest. The two counts brought by Plaintiff Baltimore Brew were

dismissed as moot. All counts brought against Defendant Baltimore City Police Department were

dismissed.    Since at least November 2017, the City voluntarily stopped using the non-

disparagement clause at issue in Ms. Overbey’s settlement. ECF No. 56, at 2; see also ECF 64, at

6.   An Executive Order was issued by Baltimore City Mayor Bernard “Jack” Young,

memorializing this decision, in September 2019. ECF No. 56-2. Finally, in December 2019, the

Baltimore City Council enacted Bill 19-0409 which prohibited the use of similar provisions in

future settlement agreements. Id.

       Plaintiffs inflate their accomplishments, asserting they achieved “exceptional success in

this case, warranting full reimbursement” of their attorneys’ fees and expenses. ECF No. 69, at 2.

However, most of the counts, including the requested declaratory and injunctive relief, were denied

as moot due to the City’s actions unrelated to this litigation.

       While the “catalyst theory” has been rejected by some courts, the Fourth Circuit held that

the fact that a lawsuit may operate as a catalyst to change a defendant’s conduct is not sufficient

to establish plaintiff as a prevailing party. S–1 and S–2 v. State Bd. of Ed. of N. C., 21 F.3d 49, 51

(4th Cir. 1994). Further, Plaintiffs have not asserted any facts to support the idea that their lawsuit

was the catalyst that initiated the City’s Executive Order or statute. The Plaintiffs achieved only

one success in this case – Overbey recovered the remaining amount of the settlement sum.

       After determining that the hours expended and the attendant rates requested by a lawyer

for a prevailing party are reasonable, a court is obliged to “subtract fees for hours spent on

unsuccessful claims unrelated to the successful ones.” Grissom, 549 F.3d at 321. McAfee v.

Boczar, 738 F.3d 81, 91 (4th Cir. 2013), as amended (Jan. 23, 2014). The Fourth Circuit requires

the district court, when determining a reasonable attorney's fee, give primary consideration to the



                                                  13
amount of relief awarded as compared to the amount sought. Hetzel v. County of Prince William,

89 F.3d 169, 173 (4th Cir. 1996). Plaintiff Overbey no doubt prevailed on at least one count, by

obtaining a monetary judgment. However, the majority of Plaintiffs’ counts were dismissed. See

ECF 65. Therefore, the fees requested by Plaintiffs must be reduced in accordance with the level

of success obtained through the Courts’ orders.

       V.      Appellate fees are inappropriate

       Plaintiff seeks $209,118.50 in fees related to their appeal to the Fourth Circuit. ECF No.

69, at 24. However, absent an explicit statutory provision on point, an application for appeal-

related attorneys' fees must first be made to the appellate court. Flitton v. Primary Residential

Mortg., Inc., 614 F.3d 1173, 1180 (10th Cir. 2010).

       The Fourth Circuit has yet to rule on whether appeal-related attorneys’ fees can be awarded

by the trial court. Other U.S. Courts of Appeals are split on the issue of whether a petition

under section 1988 for appellate attorney's fees may be brought in the Court of Appeals as an

original matter. Yaron v. Twp. of Northampton, 963 F.2d 33, 36–37 (3d Cir. 1992). While some

Courts of Appeals have held otherwise, eg. Souza v. Southworth, 564 F.2d 609, 613–14 (1st

Cir.1977); D.C. Metro. Police Dep't v. Stanley, 951 A.2d 65, 67–68 (D.C.2008), others have held

that a district court does not have the power to award fees for work performed in the Court of

Appeals in the context of federal fee shifting statutes. See Crumpacker v. State of Kansas, 474

F.3d 747, 755–56 (10th Cir. 2007) (holding appeal-related fees must generally be awarded by the

court of appeals); Cummings v. Connell, 180 L.R.R.M. (BNA) 2122 (9th Cir. 2006) (District

court’s fee award reversed because it improperly awarded fees for work on appeal when Plaintiffs

failed to move for fees in court of appeals.).




                                                  14
       As Plaintiff did not seek an award of fees and expenses from the Court of Appeals prior to

filing the instant motion, this Court should not award attorneys’ fees and expenses related to

appellate work.

       VI.      Additional factors weigh against Plaintiff’s request.

       The amount of an attorneys’ fee award “is within the judicial discretion of the trial judge

who has close and intimate knowledge of the efforts expended and the value of the services

rendered.” Arnold v. Burger King Corp., 719 F.2d 63, 67 (4th Cir. 1983). Though Congress

intended § 1988 fee awards to be “adequate to attract competent counsel,” it also wanted to avoid

“produc[ing] windfalls to attorneys.” City of Riverside v. Rivera, 477 U.S. 561, 580 (1986). Once

the lodestar amount is determined, “the district court is in a position to adjust the award upward or

downward in light of the relevant considerations identified in Johnson and elsewhere.” Arnold,

719 F.2d at 67. If a § 1983 plaintiff achieves only part of the success she sought, the lodestar

amount may be excessive. See Farrar v. Hobby, 506 U.S. 103, 114 (1992). In determining a fee

award, the Johnson factors are not exhaustive of the considerations to be reviewed by the Court.

In the instant matter, this Court should also consider the disproportionality between judgment to

Overbey and the requested fees, as well as the current financial situation of the City of Baltimore.

             A. The proportionality of the judgment amount justify a reduction of fees.

       The Court has wide discretion to adjust a fee award to prevailing plaintiffs under special

circumstances. See Hensley, 461 U.S. at 429 (citing Senate Report, at 4). Here, the wide disparity

between the modest result achieved for Overbey and the extravagant award counsel expects

represents such a special circumstance. Although Congress did not require that attorneys’ fees

under § 1988 be proportionate to the award secured, and mildly disproportionate fee awards may




                                                 15
be permissible,6 the Fourth Circuit has reversed fee awards on proportionality grounds. In McAfee

v. Boczar, 738 F.3d 81, 94 (4th Cir. 2013), as amended (Jan. 23, 2014), Plaintiff obtained a

judgment of $2,943.60 and the trial court awarded more than $322,000 in attorneys’ fees. Id. The

Fourth Circuit vacated the attorneys’ fee award and remanded for an award nearly 70% lower than

that awarded by the trial court. Id. at 84.

       In the instant case, Plaintiff Overbey received only $44,600.00 in damages,7 and seeks

$664,344.63 in attorneys’ fees and expenses, nearly 15 times the amount recovered by Plaintiff.

Adjustment is warranted to reduce the chasm between Plaintiff Overbey’s limited recovery (and

no real recovery for Baltimore Brew) and attorney compensation and avoid the “windfall” that

courts have warned against.

                 B. The financial position of Defendant is relevant.

       Plaintiffs’ request for fees can only be said to be punitive in nature, and totally disregards

any consideration of the City’s financial position. As the Fourth Circuit has explained, “in

appropriate circumstances, the district court should give weight to the relative financial positions

of the litigants.” Arnold, 719 F.2d at 68. Indeed, “the dual interests of equity and deterrence can

be advanced without giving overriding consideration to the punitive value of a fee award,

particularly when the reduced award still represents a substantial burden on the [losing party] and

the [prevailing party] is fully capable of absorbing a reasonable share of its legal fees without

hardship.” Id.




6
  See City of Riverside v. Rivera, 477 U.S. 561, 576 (1986) (affirming an attorney’s fee award of
roughly seven times the plaintiff’s recovered damages).
7
 $44,600 is the total amount paid to Mrs. Overbey, in satisfaction of the Court entered judgment
of “$31,500, plus prejudgment interest at the rate of 6% per annum dating from October 8, 2014.”
See ECF No. 65
                                                16
          Plaintiff would punish the City – not for any egregious conduct, but for having the temerity

to defend an ultimately unsuccessful but wholly reasonable position – without regard to the impact

of a punitive award of attorneys’ fees. Plaintiffs’ request for over half a million dollars of

attorneys’ fees is even more troublesome given the fact that the attorneys did not have any paying

client against which to check the reasonableness of their fees or time expenditures. The City’s

precarious financial position is well-known. See https://www.wypr.org/post/declining-revenue-

amid-pandemic-baltimore-city-faces-423-million-deficit (last accessed, November 30, 2020),

(noting       that     the    City      currently        faces   as    $42.3     million     deficit);

https://www.baltimoresun.com/politics/bs-md-pol-budget-deficit-coronavirus-20200401-

4lusscuwynhwfdebaowdj7vrku-story.html (last accessed, November 30, 2020) (same). The need

for the City to provide fundamental and urgently needed services to its residents has never been

greater, and the available resources to support those efforts are waning. When held in equipoise,

the City’s financial position weighs heavily against granting Plaintiffs’ request.

                                           CONCLUSION

          For the reasons set forth above, Defendant Mayor and City Counsel of Baltimore

respectfully requests this Court to deny Plaintiffs’ Motion for Fees or, in the alternative, award a

significantly reduced fee amount in accordance with the relevant facts of this action.

                                                Respectfully submitted,


                                                Dana P. Moore
                                                ACTING BALTIMORE CITY SOLICITOR

                                                          /s/

                                                Justin Conroy (28480)
                                                Deputy Chief, Legal Affairs
                                                Kara K. Lynch (29351)
                                                Chief Solicitor
                                                James A. H. Corley (30016)
                                                    17
Assistant City Solicitor
Baltimore City Department of Law
Office of Legal Affairs
        City Hall, Room 101
100 N. Holliday Street
Baltimore, MD 21202
410-274-8614 (telephone)
410-396-2126 (facsimile)
jim.corley@baltimorepolice.org
Attorneys for Mayor and City Counsel of Baltimore




  18
